LITHIUM-ION ELECTROCHEMICAL CELL, COMPONENTS THEREOF, AND METHODS OF MAKING AND USING SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/7/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 6/6/2022:
No claims have been amended; no claims have been canceled. No new matter has been entered.
Previous rejections under 35 USC 103 have been withdrawn.
The Affidavit filed on 6/6/2022 under 37 CFR 1.131(a) is sufficient to overcome the Abe, Scordilis-Kelley, and Mikhaylik references.

Reasons for Allowance
Claims 2, 4-6, 8-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 2, 4-6, 8-10, and 12 were rejected under pre-AIA  35 U.S.C 103(a) as being unpatentable over US 2010/0119955 (Abe) and further in view of US 2011/0287305 (Scordilis-Kelley). Claims 11 and 14-20 were rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Abe, Scordilis-Kelley, and further in view of US 2012/0052397 (Mikhaylik).
Protective structures having thicknesses of no greater than 500 nm are desirable for a variety of reasons. For instance, they can have lower resistances than thicker protective structures, reduce the energy density of the electrochemical cells in which they are positioned to a lesser extent than thicker protective structures, be capable of being fabricated in less time than thicker protective structures, and be less expensive to fabricate than thicker protective structures. However, the inclusion of such protective structures in electrochemical cells can also be associated with a cycle life that is decreased in comparison to electrochemical cells comprising thicker protective structures. This is shown in FIG. 1 of the Declaration under 37 CFR § 1.132 submitted herewith (hereinafter, "the Declaration"). In FIG. 1 of the Declaration, it can be seen that the electrochemical cells tested including protective structures having thicknesses of no greater than 500 nm (Electrochemical Cell C) exhibit a cycle life that is 1/3 or less of the cycle life of otherwise-equivalent electrochemical cells including 1.5 micron-thick protective structures (Electrochemical Cell A). 
The inclusion of fluorinated cyclic carbonate compounds in an electrolyte can eliminate this cycle life decrease and even increase performance beyond that of electrochemical cells including 1.5 micron-thick protective structures. As shown in FIG. 2 of the Declaration, the electrochemical cells tested comprising a protective structure with a thickness of no greater than 500 nm and an electrolyte comprising a fluorinated cyclic carbonate compound (Electrochemical Cell E) exhibited a cycle life of 500% greater those of otherwise-identical electrochemical cells lacking the fluorinated cyclic carbonate compound (Electrochemical Cell C). Additionally, Electrochemical Cell E also exhibited cycle lives that were greater than those of electrochemical cells including 1.5 micron-thick protective layers but lacking the fluorinated cyclic carbonate compound (Electrochemical Cell A, compare FIGs. 1 and 2). This remarkable increase in performance would have been unexpected based on the disclosures of Abe and Scordilis-Kelley; therefore, electrochemical cells comprising both a protective structure having a thickness of no greater than 500 nm and an electrolyte comprising a fluorinated cyclic carbonate compound are non-obvious in view of Abe and Scordilis-Kelley.
The increase in performance would not have been expected based on the disclosures of Scordilis-Kelley, Abe, and Mikhaylik, weighing against the obviousness of formulating electrochemical cells comprising both a protective structure having a thickness of no greater than 500 nm and an electrolyte comprising a lithium bis(oxalate)borate compound. 
This increase in performance is also indicative of synergism, further weighing against the obviousness of such electrochemical cells (see MPEP § 716.02(a)(I)). As shown in FIG. 4 of the Declaration, in the electrochemical cells tested including 1.5 micron-thick protective structures (Electrochemical Cells A and B), the inclusion of a lithium bis(oxalate)borate compound in the electrolyte has a limited effect on cycle life (Electrochemical Cell B). Thus, the fact that the inclusion of the lithium bis(oxalate)borate compound in the electrochemical cells tested having a protective structure with a thickness of no greater than 500 nm (Electrochemical Cell D) increased their cycle lives indicates that lithium bis(oxalate)borate compounds and protective structures with thicknesses of no greater than 500 nm can interact synergistically. Therefore, a comparison of FIG.3 with FIG. 4 provides further evidence of the non-obviousness of independent claim 19.
As such, rejections under 35 USC 103 have been withdrawn and claims 2, 4-6, 8-12, and 14-20 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729